Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 03/17/2020; 04/29/2020; 05/05/2021 and 05/11/2021 have/has been entered and considered by the examiner.

Drawings
The drawings filed on 03/17/2020, has been accepted for examination.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1 and 20, the claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claims are directed to the abstract idea of a method and method claims 1 and 20 comprising: “receiving”, “identifying”, and “inspecting”, “identifying …, a state of wear……..”
 grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements - using a memory and a processor to perform the above steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtaining, classifying, ranking, and presenting information to another entity) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with 
As to the dependent claims 2-19 and 21-26, the dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1- 44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 - 26 of U.S. Patent No. 10,593,576 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations claimed in claims 1- 44 of the instant application are found in claims 1-26 of the patent. Additionally, Although the conflicting claims are not identical, they are not patentably distinct from each other because the functions of the patent apparatus/system claims anticipate the step of the method claims in the instant application. The structure recited in claim 20 is symmetrical to the structure recited in claim 1 both are method claims.

They correspond as follows:

16/821,149
10,593,576 B2

1
1

2
2

3
3

4
4

5
5

6
6

7
7

8
8

9
9


10

11
11

12
12

13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
1, 20
21
3, 21
22
5,22
23
10,23
24
10,24
25
11,25
26
14,26
27
1,17,20
28
2
29
3
30
4
31
5
32
6
33
7
34
8
35
9
36
10
37
11
38
12
39
13
40
14
41
15
42
16
43
17
44
18













 




Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method/system for determining a state of wear of a container, for a wafer or reticle, or at least a part of the container, the method comprising:

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.



/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886